              Case 3:20-cv-06242-RSM Document 21 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    AARON LEE METZ,

 9                              Plaintiff,                 CASE NO. 3:20-cv-06242-RSM-BAT

10           v.                                            ORDER DENYING MOTION FOR
                                                           LIBRARY ACCESS
11    C. SABO ,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Plaintiff's motion for library access or access to law books, Dkt. 13, is denied.

19                  Because this is not a dispositive order, the case remains referred to the United

20                  States Magistrate Judge Brian Tsuchida.

21          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

22   Tsuchida.

23   //



     ORDER DENYING MOTION FOR LIBRARY
     ACCESS - 1
           Case 3:20-cv-06242-RSM Document 21 Filed 04/19/21 Page 2 of 2




 1        Dated this 19th day of April, 2021.

 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR LIBRARY
     ACCESS - 2
